Citation Nr: 0031371	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased original disability rating 
for a seizure disorder, currently rated as 80 percent 
disabling.

2.  Entitlement to an increased original disability rating 
for migraine headaches, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased original disability rating 
for residuals of dislocation, right knee, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Phoenix, Arizona, which, inter alia, granted service 
connection for migraine headaches, assigning a 10 percent 
disability rating, and for a dislocated right knee, assigning 
a 0 percent (noncompensable) disability rating, but denied 
entitlement to service connection for a seizure disorder.  

During this appeal, the Los Angeles, California, RO, assumed 
jurisdiction of this claim.  A March 1993 hearing officer's 
decision granted service connection for a seizure disorder.  
It combined that disability with the service-connected 
migraine headaches disability and assigned a 40 percent 
disability rating, effective back to the date of the original 
grant of service connection.

Thereafter, in January 1998, the Oakland, California, RO 
granted increased disability ratings for the seizure and 
headache disabilities, as well as for the right knee 
disability.  It assigned an 80 percent rating for the seizure 
disorder, a separate 30 percent disability rating for 
migraine headaches, and a 20 percent rating for the right 
knee disability, all effective back to the date of the 
initial grant of service connection.

The veteran's most recent mailing address is listed in the 
Los Angeles area.  As such, his claim is once again under the 
jurisdiction of the Los Angeles, California, RO.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the veteran's seizure disorder does not involve at least 1 
major seizure per month during the last year, nor during any 
year since his separation from service.

2.  The preponderance of the evidence of record shows that 
the veteran's migraine headaches are not manifested by 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

3.  The preponderance of the evidence of record shows that 
the veteran's right knee disability is manifested by a 
displaced patella and complaints of pain on active motion.  
The veteran alleges that he is unable to run due to his right 
knee, but the evidence shows that he plays basketball.

4.  The veteran's right knee disability does not involve 
ankylosis, severe instability or subluxation, flexion limited 
to 15 degrees, or extension limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating in excess 
of 80 percent for a seizure disorder have not been met.  38 
U.S.C.A. §§ 1155 (West 1991), amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096  (2000); 38 C.F.R. §§ 4.121, 4.124a, Diagnostic Codes 
8910, 8911 (2000).

2.  The criteria for an original disability rating in excess 
of 30 percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155 (West 1991) (amended 2000); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 8100; 4.142a, DC 9304 
(2000).

3.  The criteria for an original disability rating in excess 
of 20 percent for residuals of dislocation, right knee, have 
not been met.  38 U.S.C.A. § 1155 (West 1991) (amended 2000); 
38 C.F.R. §§ 4.27, 4.40, 4.45, 4.59, 4.71(a), Part 4, 
Diagnostic Codes 5256-5263 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA has a duty to assist with the development of evidence in 
support of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096  (2000) (to be codified at 38 U.S.C.A. § 5103A).  This 
includes making reasonable attempts to obtain pertinent 
evidence, including service medical records, VA records, and 
evidence from other government agencies.  In addition, in 
certain circumstances, the veteran must be provided a VA 
medical examination.  Id.; 38 U.S.C.A. § 5106 (West 1991).  
In this case, the RO fulfilled its duty to assist.  It 
obtained all VA and service medical records pertinent to the 
claims and provided the veteran with VA examination of his 
service-connected disabilities.  Overall, the Board finds 
that VA's duty to assist has been fulfilled.

It is noteworthy that, pursuant to Board remand in January 
1999, the veteran was to be scheduled for an updated VA 
examination of his disabilities.  This examination was so 
scheduled and the veteran provided adequate notice of its 
time, place, and date.  However, documents show that he 
failed to report for that examination and no good cause is 
shown for that failure.  The veteran was provided notice of 
the possible consequences for failing to report for VA 
examination in the Board's January 1999 decision.  Due to his 
failure, the Board must consider his appeal based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).

II.  Evidence

Service medical records do not contain an initial induction 
medical examination report.  However, treatment records 
during service show incurrence of syncopal episodes, migraine 
headaches, and a right knee dislocation.  Specifically, 
records from July 1990 indicate that the veteran was involved 
in a motor vehicle accident in November 1989 and had had 
post-traumatic migraine headaches since that time.  He also 
reported multiple, near-syncopal episodes.  On at least 5 
occasions he had passed out and abruptly regained 
consciousness.  There was no prior history of migraine 
headaches or syncopal episodes.  The headaches involved 
nausea and visual aura followed by throbbing.  Frequency was 
every 2 weeks.  Syncopal episodes averaged 1 per month, with 
3 episodes during June 1990.  He dislocated his right knee in 
June 1990, apparently during one of the syncopal episodes.  
Clinical evaluation, including electrocardiogram (ECG) 
revealed no cardiac origin for these episodes.  Diagnoses 
were syncope and near-syncope, posturally-related, with 
doubtful seizure activity, and post-traumatic migraine 
headaches.

An August 1990 Navy medical board examination report 
reiterates that, subsequent to a 1989 motor vehicle accident, 
the veteran had migraine headaches and recurrent episodes of 
"graying out" with at least 2 episodes of a loss of 
consciousness.  During one of the episodes of loss of 
consciousness, he dislocated his right knee.  Physical and 
clinical examination, including computed tomography (CT) of 
the head, sleep-deprived electroencephalogram (EEG), X-rays, 
and ECG, were entirely normal, except for a fracture of the 
left facial zygoma.  The veteran was admitted for 
approximately 1 month for observation, during which time he 
had no further syncopal episodes.  Final diagnoses were 
syncopal episodes and post-traumatic migraines.

Outpatient records from December 1990 show that the veteran's 
syncopal and migraine conditions had improved.  He reported 
only 2 syncopal episodes in 6 months and headaches only once 
per month.  The veteran was seen again for his migraine 
headaches and syncopal disorder in February and March 1991.  
At that time, he was determined to be unfit for further 
military duty due these disabilities.

Subsequent to service, an August 1991 VA examination report 
shows complaints of an aching right knee, headaches, and 
syncopal episodes.  Examination revealed slight medial 
displacement of the right patella.  There was full range of 
motion, no effusion, and no gait alteration.  Diagnoses were 
chronic right knee pain, syncopal episodes, and migraines.

A January 1992 VA neurology record shows that the veteran was 
seen for a syncopal episode.  Frequency was as high as 2 to 3 
per month, but then he could have none for 2 to 3 months.  
This was his first such episode since March 1991.  He 
reported a loss of consciousness for 2 minutes, shaking for 1 
to 2 minutes, and mild trembling.  He reported eye rolling 
which was unwitnessed.  There was no tongue biting.  He did 
not remember the event.  He reported headaches from December 
1989 to March 1991, but had no current headaches and it had 
been a long time since his last migraine.  Diagnosis was 
syncopal episode, most likely convulsive syncope.

A May 1992 VA outpatient note states that the veteran's 
syncopal episodes did not resemble epilepsy, but that the 
loss of consciousness was not explained.

A May 1992 California Department of Motor Vehicles printout 
shows that the veteran's driver's license had been suspended 
due to a lapse of consciousness.

In an earlier VA Form 1-9 received in June 1992 the veteran 
alleged that his right knee gave-way at times and sometimes 
dislocated itself and was extremely painful.  

The veteran testified at a personal hearing at the RO in 
August 1992.  During the hearing, he stated that VA got him a 
job 4 to 5 weeks earlier, but that he had a seizure at work 
and was now going to lose that job.  He reported grand mal 
seizures, i.e. when he passes out, every other month, and 
petit mal seizures, i.e. when he just gets dazed, about 1 
every 3 to 4 days.  He denied being prescribed any 
medication.  He testified to migraine headaches occurring 1 
every 4 days on average.  He indicated that they usually 
lasted 6 to 8 hours, but could last up to a day and a half.  
He described them as unbearable.  

An August 1992 private hospital report shows that the veteran 
was admitted after falling at work due to a syncopal episode.  
VA outpatient notes from September and October 1992 reiterate 
that he had had a syncope episode.  It apparently involved a 
loss of consciousness, confusion, and biting of the lips.  
The veteran also had a headache.  His girlfriend allegedly 
witnessed tonic-clonic movements, lasting up to 1 minute and, 
then, unresponsiveness for 8 to 10 minutes.  He had periods 
of nonresponsiveness about 15 times per month.

A January 1993 VA examination report reflects a history 
provided by the veteran of syncopal episodes twice per week 
involving prodromal aura, bad odor, and nausea.  Symptoms of 
shaking, stiffness, and occasional urine incontinence were 
also reported.  It was noted that he had a recent diagnosis 
of seizure disorder and that no one would hire him because of 
it.  Frequency of headaches was reported by the veteran as 2 
to 3 per month and were incapacitating for 2 to 3 days.  They 
were stress-related and involved photophobia and nausea.  
Impression was seizure disorder, partial complex type, 
followed by generalized tonic-clonic seizures, as well as 
migraine headaches.  It was indicated that he was unable to 
obtain a job because of his seizures.  

A January 1993 VA outpatient note reflects that the veteran 
had headaches approximately 2 to 3 times per month.  He was 
advised to take Naproxen at the onset of a headache.  A 
February 1993 note states that he had had a seizure a week 
and a half earlier.  A June 1993 note shows that the veteran 
injured his right wrist playing basketball.  A July 1993 note 
shows that he injured his right ankle playing ball.

In an earlier notice of disagreement in September 1993 the 
veteran claimed to have 15 to 20 seizures per month, with 2 
or 3 of them being grand mal.  He indicated that he was 
recently terminated from his employment because he had a 
seizure at work and had not reported his disability on his 
employment application.

VA treatment records from September and October 1993 reflect 
that he took Tegretol for his seizures, which occurred 3 or 4 
times per month.  He had discontinued use of his Tegretol on 
his own and, subsequently, was seen in the emergency room for 
a seizure 1 week prior.  The records indicate that his 
headaches were "improving."

A December 1993 private physician letter reiterates the 
history and findings of the January 1993 VA examination 
report, additionally stating that the veteran was disabled 
due to his seizure disorder.  He was unable to drive and to 
find work.

A May 1994 VA outpatient note indicates that the veteran last 
had a seizure 2 months prior.

A May 1996 VA examination report shows medical history 
provided by the veteran of 1 to 3 complex partial seizures 
per day, but no grand mal seizures in over 1 1/2 years.  The 
veteran complained of "small" headaches.  Diagnosis was 
seizure disorder, complex partial seizure with rare general 
tonic-clonic disorder.

A September 1996 VA field examination report indicates that, 
according to the veteran, he was not working.  He indicated 
that he could not get hired when he revealed his seizure 
disorder and that he was fired for dishonesty on two 
occasions when he had a seizure at work after failing to 
disclose the disability to his employers.  The veteran 
indicated that he worked at a furniture store during some of 
1992, at an automobile dealership during some of 1992, for a 
pig farmer for a month in 1993, and for another furniture 
store in 1995 and early 1996.  He was fired from both of the 
furniture store jobs after having seizures while on the job.  
He apparently attempted further education in college in 1994, 
but had to drop out due to absences due to seizures.  He 
reported 2 to 3 petit mal seizures per day.  His last grand 
mal seizure was during his furniture store employment in 
1995-96.

A September 1997 VA joints examination report shows that the 
veteran complained of pain in his right knee joint.  He 
indicated that he could not walk long distances or run at 
all.  The knee would lock several times per year.  Physical 
examination revealed an almost normal knee.  On standing, the 
patella was displaced 15 to 20 degrees medial from normal.  
Range of motion was 0 to 140 degrees with no instability.  
Passive motion was not painful, but active motion was.  
Diagnosis was chronic painful knee with possible patellar 
dislocation and possible internal derangement.

VA documents show that the veteran was scheduled for VA 
examination of his disabilities on several occasions.  They 
show that he failed to report for examination on two 
occasions in November 1997.  After a Board remand in January 
1999, he was again scheduled for VA examination in December 
1999, for which he failed to report.  In a July 2000 
statement, his accredited representative acknowledged that VA 
had attempted to provide the veteran with examination of his 
disabilities on three occasions, but that he failed to show 
up for them.  There was no other evidence to submit and 
requested submission of the case back to the Board.  

III.  Analysis

A.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  In considering the 
severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board notes that the veteran appealed the initial 
assignment of disability ratings for his service-connected 
disabilities.  This necessitates that the Board consider not 
only whether he is currently entitled to an increased 
disability rating for these disabilities, but also whether or 
not he was entitled to increased disability ratings at any 
time since the effective date of his initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126  (1999) (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings); see 38 C.F.R. 
§§ 3.400, 3.500  (2000).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1) (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. Sept. 29, 1997).  
The Board must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Increased original disability rating for seizure disorder

The veteran's seizure disorder is currently rated based on 
epilepsy.  Diagnostic Code (DC) 8910 covers grand mal 
epilepsy and DC 8911 covers petit mal epilepsy.  38 C.F.R. 
§ 4.124a, DC 8910, 8911  (2000).  In both cases, the 
disability is rated under the General Rating Formula for 
Major and Minor Epileptic Seizures.  That formula authorizes 
an 80 percent disability rating for a seizure disorder 
manifested by at least 1 major seizure disorder in 3 months 
over the last year or more than 10 minor seizures weekly.  
Id.  A higher rating, of 100 percent, is authorized when 
there is at least 1 major seizure per month over the last 
year.  Id.

In this case, the veteran is already in receipt of an 80 
percent disability rating for his seizure disorder and this 
rating was granted retroactively back to the effective date 
of the initial grant of entitlement to service connection.  
Thus, his claim for an increased original rating may be 
granted under the Rating Schedule only if the evidence 
indicates the occurrence of at least 1 major seizure per 
month during a year.  Id.  A staged increased rating may be 
assigned for those periods where at least 1 seizure per month 
during a year is shown, if not shown during the entire appeal 
period.  See Fenderson, supra.

A major seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  Id., at note (1).  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  Id., at note (2).  In making its 
determination, the Board must thoroughly consider that, to 
warrant a rating for epilepsy, the seizures must be witnessed 
or verified at some time by a physician, but that the 
frequency of attacks may be shown by competent, consistent 
lay testimony emphasizing convulsive and post-convulsive 
characteristics.  38 C.F.R. § 4.121  (2000).  

After careful review of all of the evidence in the claims 
file, the Board finds that the preponderance of the evidence 
is against the claim.  Specifically, the Board finds little, 
if any, competent evidence that the veteran's service-
connected seizure disorder is manifested by at least 1 major 
seizure per month over the last year, or was ever so 
manifested since the effective date of the initial grant of 
entitlement to service connection.  38 C.F.R. § 4.124a, DC 
8910, 8911 (2000); Fenderson, supra.

Against the claim are the veteran's service medical records, 
which indicate only the incurrence of near-syncopal or 
syncopal episodes, involving a brief loss of consciousness or 
"graying-out.  No service medical records indicate that he 
had any major seizures during this time.  In fact, the 
military medical board examination report specifically 
concluded that his syncopal episodes were posturally-related, 
and provided a medical opinion that the presence of seizure 
activity was "doubtful."

The first indication that the veteran had actual seizures is 
the January 1992 VA neurology report, reflecting that his 
condition was "most likely" convulsive in nature.  It 
indicates that he had recently had a convulsive-type syncopal 
episode with trembling, tongue biting, and urine 
incontinence.  However, the report describes only 1 such 
episode and states that it was the veteran's first such 
seizure in approximately 9 months.  Even the veteran has not 
alleged that he has major, tonic-clonic seizures at least 
once per month.  During an August 1992 personal hearing, he 
testified that he had numerous petit mal seizures per month, 
during which he got dazed, but that he had actual grand mal 
seizures only every other month.

VA medical records document that the veteran had seizures on 
or about September 1992, February 1993, March 1993, September 
1993, and March 1994.  These records do not always describe 
the exact nature and symptoms of the seizure episode, 
although some indicate that his seizures were of tonic-clonic 
type.  In any event, even if the Board were to presume that 
all of these documented seizures were major seizures, they 
are of insufficient frequency for purposes of entitlement to 
a 100 percent disability rating under the Rating Schedule.  
They do not support a finding of at least 1 such seizure per 
month for a year.  38 C.F.R. § 4.124a, DC 8910, 8911  (2000).

The Board acknowledges that the veteran has alleged having 2 
to 3 grand mal seizures per month.  However, the Board does 
not find this lay evidence of significant probative value in 
determining whether or not he has at least 1 major seizure 
per month.  By his own testimony, he defines a grand mal 
seizure as an episode where he loses consciousness, as 
opposed to when he just gets dazed.  However, that definition 
does not adequately describe a "major seizure" for VA 
compensation purposes.  As stated above, a major seizure is 
that with both unconsciousness and manifestations of 
generalized tonic-clonic convulsion.  Even a "minor 
seizure" may involve a brief interruption in consciousness.  
Id.  The veteran has not alleged that he has symptoms of a 
major seizure at least once per month.  In fact, in his June 
1992 Substantive Appeal, he specifically stated that he had 
"graying out" periods 2 to 3 times per month, but that he 
was not experiencing major epileptic seizures where he 
totally lost consciousness.  Furthermore, as indicated above, 
the actual clinical evidence from September 1992 to March 
1994 documents only 5 seizures during that 1 1/2 year time 
period.

More recently, the May 1996 VA examination report states, as 
medical history provided by the veteran, that he had not had 
a grand mal seizure in over 1 1/2 years.  That examiner opined 
that his tonic-clonic seizures were "rare."  While the 
veteran alleged that he had a seizure during 1995-96 that 
caused him to lose a job at a furniture store, the nature and 
severity of that seizure is not documented.  Even if it was a 
major seizure, it, alone, is not sufficient for entitlement 
to an increased disability rating.

As stated above, the veteran failed to report for VA 
examination of his seizure disability on 2 occasions in 
November 1997 and again in December 1999.  Therefore, VA 
could not evaluate the nature of his seizure disorder, nor 
the frequency of attacks, for purposes of updating his 
medical record.  Overall, the claims file contains no 
evidence pertaining to the seizure disorder dated subsequent 
to 1996.  Therefore, there is no evidence indicating the 
occurrence of 1 major seizure per month during any of the 
years after 1996. 

In sum, because the preponderance of the evidence is against 
the claim the Board must deny the claim for an increased 
original disability rating for his service-connected seizure 
disorder.  

C.  Increased original disability rating for migraine 
headaches

The veteran's service-connected migraine headache disability 
is currently rated pursuant to DC 8100 of the Rating 
Schedule.  38 C.F.R. § 4.124a, DC 8100  (2000).  Use of that 
DC is most appropriate because it specifically covers the 
rating of that disability.  DC 8100 authorizes a 30 percent 
rating for migraines "[w]ith characteristic prostrating 
attacks occurring on average once a month over last several 
months."  Id.  A maximum 50 percent rating is authorized 
when there is "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability."  Id.

In this case, after careful review of the entire claims file, 
the Board finds insufficient evidence to support a disability 
rating in excess of 30 percent for migraine headaches.  The 
preponderance of the evidence is against the claim.

Initially, the Board finds a paucity of evidence, medical or 
otherwise, relating to the veteran's headaches.  Further 
development of this evidence was thwarted because the veteran 
failed to report for recent VA examination on 3 occasions.  
As such, the Board's decision must be made on the evidence of 
record.  38 C.F.R. § 3.655(b) (2000).  This evidence includes 
actual medical records, as well as lay statements by the 
veteran, either submitted directly to VA or recorded as 
medical history in the medical records.  It should be noted 
that the veteran's recitation of medical history does not 
become medical evidence just because it is contained in a 
medical record.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995)  (stating that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' and a bare transcription of a 
lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional) (citing Layno v. Brown, 6 Vet. App. 
465, 469  (1994)).

In his lay statements, the veteran has consistently indicated 
the occurrence of migraine headaches 2 to 3 times per month.  
He has asserted that they usually last 6 to 8 hours, but may 
last up to 2 or 3 days.  During this time, they are 
"unbearable."  The medical evidence shows no actual 
treatment for any migraine headaches except that Naproxen was 
dispensed.  Intermittently, the medical evidence indicates an 
improvement in his condition.  For instance, a January 1992 
VA record states that it had been a "long time" since the 
veteran had a migraine; VA records from September 1993 state 
that his headaches were "improving;" and the May 1996 VA 
examination report states that he only had "small" 
headaches.

In order to warrant a higher rating pursuant to DC 8100, the 
veteran's migraine headaches must be "very frequent," 
"completely prostrating and prolonged," and "productive of 
severe economic inadaptability. "  38 C.F.R. § 4.124a, DC 
8100  (2000).  These requirements are not met in this case.  
The Board concludes that, based on his lay statements, his 
headaches are very frequent.  [While this term is not 
expressly defined in the regulations, his current rating of 
30 percent contemplates a prostrating migraine only once per 
month.  Id.].  However, the claim fails because the 
preponderance of the evidence does not support a finding that 
his headaches are completely prostrating and prolonged and 
productive of severe economic inadaptability.  His headaches 
apparently involve throbbing pain, an aura, nausea, and 
photophobia, but there is absolutely no objective evidence 
confirming the presence of these alleged symptoms nor, more 
importantly, describing their duration or severity.  
Furthermore, there is no evidence addressing whether his 
headaches are productive of any economic inadaptability.  
Even the veteran has never mentioned headaches as a reason 
for his current lack of employment nor for his failure to 
maintain prior employment.  In every instance, he named the 
seizure disorder as responsible for his employment problems.  

Overall, the Board concludes that the veteran's headaches do 
not have "completely prostrating and prolonged attacks 
productive of severe economic inadaptability."  Id.  
Therefore, a disability rating in excess of 30 percent under 
DC 8100 is not warranted.

It is noteworthy that the veteran's headaches are post-
traumatic in nature and the evidence shows only subjective 
complaints.  Clinical testing, including EEG, CT, and X-rays, 
were all normal.  Therefore, his condition could be rated 
pursuant to DC 8045.  That code pertains to brain disease due 
to trauma.  It states that disability manifested by purely 
subjective complaints, e.g. headaches, recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under DC 9304, unless there is a diagnosis of multi-
infarct dementia due to brain trauma.  38 C.F.R. §§ 4.124a, 
DC 8045, 4.142a, DC 9304 (2000).  Clearly, a rating in excess 
of 30 percent is not available under these DCs. 

Overall, the Board finds that preponderance of the evidence 
establishes that the veteran's headaches do not warrant a 
disability rating in excess of 30 percent.

D.  Increased original disability rating for residuals of a 
dislocated right knee

The RO rated the veteran's right knee disability under DC 
5299-5258, indicating that it was an unlisted disability and 
was rated by analogy to dislocated semilunar cartilage of the 
knee.  38 C.F.R. §§ 4.27, 4.71a, DC 5258  (2000).  That DC 
provides for a maximum 20 percent rating for dislocated 
cartilage with frequent "locking" pain and effusion into 
the joint.  Id.  The Board finds no evidence in the claims 
file indicating that the veteran's right knee disability 
involves effusion.  In fact, effusion was absent during the 
August 1991 VA examination and was not noted during the 
September 1997 VA examination.  Furthermore, the veteran has 
alleged that his right knee "locked" only a few times per 
year.  Overall, the Board finds that a rating in excess of 20 
percent under DC 5258 is not authorized.

In light of the above, the Board must look to other DC's in 
the Rating Schedule to determine if an increased disability 
rating is warranted.  After review of all pertinent DC's, the 
Board finds none that authorize a disability rating in excess 
of 20 percent for the veteran's right knee disability.

Specifically, the right knee is not ankylosed.  38 C.F.R. 
§ 4.71a, DC 5256  (2000).  The September 1997 VA examination 
report also indicates that it does not have any instability.  
Therefore, a rating under DC 5257 for impairment involving 
recurrent subluxation or lateral instability is not 
warranted.  38 C.F.R. § 4.71a, DC 5257  (2000).  The Board 
recognizes that the veteran has alleged that his knee locks 
or dislocates several times per year.  Even if true, such 
infrequent exacerbations would not warrant a 30 percent 
rating under DC 5257.  The Board does not find his knee 
disability "severe" in that respect.  Id.  Finally, the 
Board finds no evidence that the right knee has flexion 
limited to 15 degrees (DC 5260) or extension limited to 20 
degrees or more (DC 5261).  38 C.F.R. § 4.71a, DC 5260, 5261 
(2000).  The 1997 VA examination report shows range of motion 
of 0 to 140 degrees.  

In addition to actual clinical findings, the Board must 
consider any functional limitations in its determination of a 
proper rating.  In DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) it was held that the provisions of 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  

Here, the only objectively confirmed finding is displacement 
of the patella.  Subjectively, the veteran has complained of 
pain and occasional "locking" of the knee.  He has also 
asserted that he is not able to walk long distances or run at 
all because of his right knee disability.  The Board finds 
these assertions not fully credible and, thus, of decreased 
probative value.  See Madden, supra.  First, while the 
veteran has asserted chronic right knee pain and other 
symptoms, the claims file indicates no treatment for the 
right knee.  In fact, except for complaints of an "aching" 
right knee in August 1991 and of pain and dislocation of the 
knee in June 1992, the evidence of record does not even show 
any right knee complaints until the time of the September 
1997 VA examination, a period of more than 5 years.  
Moreover, although the veteran informed the examiner during 
the 1997 VA examination that he was unable to walk long 
distances and could not run at all, these allegations are 
rebutted by actual medical records showing that the veteran 
was treated for unrelated injuries on two occasions in 1993 
incurred while playing basketball.  Clearly, if he can play 
basketball, he can run.  The Board understands that 1993 was 
several years ago; however, the veteran failed to report for 
more recent VA examination of his knee on 3 occasions and, 
thus, the Board must make its decision based on the evidence 
of record.  38 C.F.R. § 3.655(b) (2000).  Finally, the Board 
notes that, from 1992 to 1996, the veteran was employed and 
that while he is apparently currently unemployed, there is no 
indication that his right knee disability was the source of 
any employment impairment.  On the contrary, the veteran has 
repeatedly contended that his employment problems stem from 
his seizure disorder.  

Overall, the Board concludes that the preponderance of the 
evidence is against an original disability rating in excess 
of 20 percent for the veteran's right knee disability, even 
temporarily.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Based on the evidence of record, at no time did the veteran's 
right knee disability most closely resemble the criteria for 
a higher rating based on the applicable DC's of the Rating 
Schedule and his functional impairment. 


ORDER

The claim for an increased original disability rating for a 
seizure disorder is denied.

The claim for an increased original disability rating for 
migraine headaches is denied.

The claim for an increased original disability rating for 
residuals of dislocation, right knee, is denied.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


